DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble recite “vehicle” is not clear, whether “A vehicle” or “A plurality of vehicles”.
Regarding claim 1, the phrase “in combination” is not clear, what the other structures the vehicle in combination with.
Regarding claims 1 and 14, the term “means” is not clear, what is limitation of the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Velke et al. (5,984,031) in view of Velke et al. (6,205,753).
Velke et al. in figures 1-33, disclose a vehicle for transporting materials on a surface comprising a body including first and second frames, with each frame including a first leg (figure 7, 49) extending generally parallel to and spaced from the surface, a second leg (75) extending at an obtuse angle from the first leg and away from the surface, and a third leg (73) extending at an obtuse angle from the second leg and away from the first leg, with the body further including a handle (63) extending between free ends of the third legs of the first and second frames. Velke et al. also disclose first and second wheels (7) rotatably mounted about a wheel axis and on opposite sides of the body and connected to the first legs with the wheel axis being parallel to and spaced from the surface. Velke et al. also in figure 10, disclose a structure (18) for removably attaching a work piece including the materials to the body, a drive wheel motorized (311, figure 27) to be rotatable about a drive axis parallel to and spaced from the surface, with the drive wheel pivotably mounted to the body about a pivot axis extending generally perpendicular to the surface. Velke et al. fail to show a power supply for the drive wheel positioned in the body.  
Velke et al. in figures 1-8, disclose a vehicle comprising a power supply or a battery (30), a motor (45). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velke et al. by further comprising the battery disclosed by Velke et al. in order to provide power to the motor.
 	Regarding claim 14, Velke et al. disclose the removably attaching support, which is configured to carry 100% of the work piece.  
	Regarding claim 17, Velke et al. disclose the power supply including batteries and a generator, with the drive wheel including an electric motor, with the batteries configured to be electrically connected to the electric motor, and with the generator configured to be electrically connected to the batteries.  

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Velke et al. (5,984,031) in view of Velke et al. (6,205,753) as applied to claim 1 above, and further in view of Hobrath (5,909,887).
 	Regarding claim 2, Velke et al. disclose the vehicle, but fail to show a sulky removably secured to the drive wheel, with the sulky and the drive wheel pivotably mounted together to the body about the pivot axis. 
 	Hobrath in figures 1-3, disclose a mower sulky comprising a drive wheel (30), a removably sulky (20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Velke et al. in view of Velke et al. by further comprising the removably sulky disclosed by Hobrath in order to easily removably sulky to the vehicle. 
Allowable Subject Matter
Claims 3-13, 15-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art don’t disclose the vehicle comprising a first hinge bracket, a pivot pin extending through the first hinge bracket and the body along the pivot axis and a boom extending from the first bracket generally perpendicular to the pivot axis, with the sulky removably attached to the boom opposite to the first hinge bracket, and with the drive wheel connected to the boom.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/           Primary Examiner, Art Unit 3618